DETAILED ACTION
This office action is a response to the amendment and arguments filed on February 10, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Holly L. Rudnick (Reg No. 43,065) on March 16, 2022.

The application has been amended as follows: 

4. 	(Currently Amended) The method of claim [[3]] 2, wherein the missed reservation metric comprises a ratio of the second number of the at least one missed reservation to the first number of the plurality of reservations.

Allowable Subject Matter
Claims 1, 2 and 4-30 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on February 10, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 

The closest prior art found is as follows: Jeong et al. (US 2019/0182890), Negus (US 2005/0117541), NTT Docomo (“Transmitter UE behavior for sensing-based resource allocation) Lee et al. (US 2020/0280961) and Fayaz et al. (US 2008/0306797).

Prior art reference Jeong is directed to a method, system and storage medium for reserving radio resources for sidelink (SL) vehicle-to-everything (V2X) transmissions. A user equipment may select to create an SL grant when a configuration indicates to transmit SL transmissions based on sensing using indicated resources. And when a number of consecutive unused transmission opportunities on the indicated resources is equal to a configured value, the UE may release all currently reserved radio resources, set a resource reservation interval, and select a set of resources spaced by the resource reservation interval as reserved resources for transmission of the one or more sidelink transmissions (Jeong Abstract; Figure 1-4; Paragraph [0018, 0037-0050 and 0161-0163]).
Negus Abstract; Figure 2 and 4; Paragraph [0031-0036 and 0046-0055]).
Prior art reference NTT Docomo is directed to UE behavior for sensing-based resource allocation which covers sensing, resource selection/reselection and reservation (NTT Docomo Section 1-3). 
Prior art reference Lee is directed to a method for transmitting a vehicle-to-everything (V2X) message by a terminal in a wireless communication system. Lee discloses excluding candidate resources on the basis of a PSSCH-RSRP threshold value in a selection window; determining whether the ratio of remaining candidate resources in the selection window is smaller than a predetermined threshold value; when the ratio is smaller than the threshold value, according to whether at least one of the delay requirement and priority of the V2X message satisfies a predetermined condition, increasing the PSSCH-RSRP threshold value and performing an operation of excluding candidate resources on the basis of the increased PSSCHRSRP threshold value; and transmitting the V2X message by using a resource selected among the remaining candidate resources in the selection window (Lee Abstract; Figure 8-18; Paragraph [0194-0262]).
Fayaz Abstract; Paragraph [0019-0021]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...reserving resources on a carrier for each of a plurality of reservations, each associated with a respective transmission to one or more other wireless communication devices; missing at least one missed reservation of the plurality of reservations; generating reservation information associated with a first number of the plurality of reservations; generating missed reservation information associated with a second number of the at least one missed reservation; and limiting additional reservations when a missed reservation metric associated with the at least one missed reservation exceeds a missed reservation limit, wherein the missed reservation metric is based on the second number of the at least one missed reservation.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414